The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites “receiving a verification of connection with the called device”. However, the examiner unable to find such teaching or suggestion within the originally filed specification. The examiner noted that paragraph 0032 of the specification recites “The system can invite the called party to the call and the called party can confirm being ready at 206” and “The called party device then may establish a speech connection (at step 209) with the calling party device”. Paragraph 0148 also recites “If an appropriate acknowledgement is automatically received from the called (or terminating) party, the calling party is prompted to start a voice paging message 603 and recording of voice and transmission of voice paging packets are sent and feedback can be given back to the calling party (in the form of a muted ringback for example) as the gateway enters a voice paging state 604”. However, these are not remotely related to “verification of connection with the called device”. Claims 2-13 dependent upon claim 1 and thus inherit the same feature and therefore rejected for the same reason addressed above.
Dependent claim 4 recites “receiving notification from the called device that a second audio clip is available from the called device”. However, the examiner unable to find such teaching or suggestion within the originally filed specification. Claims 5-7 and 9-10 are depending upon claim 4 and thus inherit the feature and therefore rejected for the same reason addressed above.
Dependent clam 8 recites “wherein the step of recording an audio clip occurs after receiving from the called device a command to prompt the user to generate an audio clip”. However, the examiner unable to find such teaching or suggestion within the originally filed specification.  
Furthermore, dependent claim 9 recites “analyzing the second audio clip for word cues which include at least one of the phrases "emergency", "help", "fire", "accident", and "attacked."”. However, the examiner unable to find such teaching or suggestion within the originally filed specification. Claim 10 depending upon claim 9 and thus inherit the feature and therefore rejected for the same reason addressed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

For the purpose of examination, the claimed clause “receiving a verification of connection with the called device’ will be interpreted as receiving an acknowledgement signal from the called party device or network device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al (2009/0210766) in view of Ke et al (8,917,850).
Consider claim 1, Urban et al teach a device, comprising: a user interface (Fig. 3); a memory that stores instructions; and a processor operatively coupled to the memory, wherein the processor executes the instructions to perform operations (par. 0041) comprising: receiving a contact number selected by a user using the user interface (par. 0044; “the calling party composes a Caller ID Messaging Signal by punching or pressing the "Compose/Respond" button 340 that brings up an interactive destinations communications addressing GUI 310. The user may select to (1) input a new address (e.g., telephone number), (2) select an address from recent calls (including outgoing and incoming), and (3) select an address from an address book (created by Caller ID Messaging Program 214). After the destination communications address(es) is selected, the address is displayed at a "Number to Call" portion 410 of the display screen 300”); receiving an indication to record an audio clip to send with a call (par. 0040; 0043-0044; “A calling party composes, retrieves, and/or otherwise generates a Caller ID Message using his/her communications device 110 and/or the Caller ID Messaging Device 200 which transmits a Caller ID Messaging Signal with the Caller ID Message, an identifier of a calling party (e.g., name, workstation, name of employer, phone number, etc.), an identifier of a destinations communications address (e.g., receiving party's telephone number, receiving party's IP address, etc.), and/or an identifier of the calling party's communications device (e.g., cellular phone, personal digital assistant, etc.) to the communications network 120”); recording the audio clip (par. 0043-0044; “a "Save" 346 button to store Caller ID Messages, (7) a "Voice" button 348 to record a voice or other audio message (in different embodiments, the audio message may be converted from a speech-to-text message for the outgoing Caller ID Messaging Signal and/or the audio message may be transmitted as the Caller ID Message) and/or to convert a text Caller ID Message from text-to-speech (such as with visually impaired customers)”; “the calling party composes a Caller ID Messaging Signal by punching or pressing the "Compose/Respond" button 340 that brings up an interactive destinations communications addressing GUI 310”); sending a signal to a called device associated with the contact number to initiate the call (par. 0044; “Thereafter, the user punches or presses the "Send" button 342, and the Caller ID Messaging Program 214 uses the input information to generate the Caller ID Messaging Signal and transmits it to the Comm Device Interface 250”); and sending the audio clip to the called device (par. 0058; “routes the Caller ID Messaging Signal to one or more receiving party communications devices”).
Urban et al did not explicitly suggest the typical communications protocols for receiving a verification of connection with the called device; sending the audio clip to the called device when the verification is received. Ke et al teach the method for implementing multimedia caller ID service where negotiations messages between are established to setup the connection between the communication devices (col. 7 lines 44 – col. 8 line 12; “After the MCID AS negotiates the MCID early media with the called UE successfully, the MCID AS sends a PRACK answer to the calling UE through the CSCF, and sends an acknowledgement message to the MCID MRS, where the acknowledgement message carries the result of negotiating the MCID early media (e.g. MCID Answer). After a connection is set up between the calling UE and the called UE, the called UE sends a 180 response to the MCID AS, indicating readiness of ringing. The MCID AS sends a 180 response to the calling UE through the CSCF. Afterward, the MCID AS sends a notification signal to the MCID MRS. The MCID MRS starts playing a MCID to the called UE”).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Ke et al into view of Urban et al and the result would have been predictable and resulted providing communications setup protocol to the call request prior sending the caller ID message/clip to the destination device thereby enable the system to efficiently process of call flow. 
Consider claim 2, the combination teaches wherein the operation of sending the audio clip occurs after receiving a request from the called device (col. 7 lines 44 – col. 8 line 12; “After a connection is set up between the calling UE and the called UE, the called UE sends a 180 response to the MCID AS, indicating readiness of ringing... The MCID MRS starts playing a MCID to the called UE”).
Consider claim 3, the combination teaches wherein the operation of recording the audio clip occurs after receiving the verification (col. 7 lines 44 - col. 8 line 12 of Ke et al; i.e., providing the MCID message after response. Whereas, par. 0053 of Urban et al alternatively enabling providing of caller ID message after connection or during conversation. Thus, enabling recording of caller ID message after the response/acknowledgement of the call setup). 
Consider claim 11, Urban et al teach where the device is a phone (par. 0013).
Consider claim 12, Urban et al teach where the device is an earphone (par. 0043; e.g., speaker).
Consider claim 13, Urban et al teach where the called device is a phone (par. 0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
November 5, 2022